Citation Nr: 0002540	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  93-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 13, 
1993 for a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty for more than 23 years, 
retiring on March 31, 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  During the 
course of the appeal, the veteran's claims folder was 
transferred to the St. Petersburg, Florida RO. 

The veteran's claim was remanded by the Board for further 
development in June 1995 and in February 1998.  The requested 
development has been completed and the veteran's claim is 
ready for consideration by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's initial claim for a total rating based on 
individual unemployability due to service-connected 
disability was received in February 1992, within one year of 
the veteran's discharge from service.

3.  The evidence indicates that the veteran became unable to 
secure or follow substantially gainful employment due to his 
service-connected disabilities as of April 1, 1991.


CONCLUSION OF LAW

The criteria for an earlier effective date of April 1, 1991 
for a total disability rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that he is entitled to an effective date 
prior to December 13, 1993 for the award of a total rating 
based on individual unemployability.  He maintains that his 
service-connected back and eye disabilities have precluded 
him from securing substantially gainful employment ever since 
discharge from service.   

Applicable regulations state that the effective date of 
disability compensation will be the day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service.  
38 C.F.R. § 3.400(b)(2).  

In this case the veteran was discharged from service on March 
31, 1991 and his claim for a total rating based on individual 
unemployability was received on February 7, 1992.  Since the 
veteran's claim was received within one year of discharge 
from service he is entitled to an effective date as early as 
the day following separation from service if the evidence 
shows that his service-connected disabilities rendered him 
unemployable at that time.

A review of the service medical records does not reveal a 
discharge examination report.  A November 1990 service 
medical record reveals that the veteran was given a profile 
for no physical training due to his eye disability.  He was 
noted to have 

cataracts, uveitis, glaucoma and to be status post retinal 
detachment.  The veteran was noted to only be able to drive 
during working hours.  It was further noted that the veteran 
could not work with small print.  January 1991 records 
indicate that the veteran had uncorrected vision of 20/60 on 
the right and 20/40 on the left.  Pin hole (corrected) vision 
was 20/50 on the right and 20/30 on the left.  February 1991 
service medical records indicate that the veteran had long-
standing herniated nucleus pulposus of the back.  The veteran 
complained of lower back pain and of some paresthesias in the 
lower leg.  These records note that the veteran underwent a 
diskectomy in March 1991.  

On initial post service VA general medical examination in 
April 1991 the veteran complained of fuzzy vision, pain in 
the eyes, and difficulty in driving in fog, rain and 
darkness.  He also complained of back pain, hip pain and 
right side foot numbness.  The veteran reported that his back 
surgery in March had provided considerable relief of his back 
pain and he was able to walk.  The veteran reported that he 
continued to see various dots, lines and figures in the shape 
of clouds following his eye surgery during service.  The 
examiner noted that the veteran had iritis, cataracts and 
glaucoma. 

By rating action in September 1991 the veteran was granted 
service connection and a 40 percent disability rating for 
herniated nucleus populsus.  He was also granted service 
connection and a 10 percent rating for bilateral chronic 
uveitis, cataracts and glaucoma.  The veteran was granted 
service connection and noncompensable disability evaluations 
for several other disabilities.  All were effective from 
April 1, 1991, the day following discharge from service.  By 
rating action in May 1992, a temporary total hospitalization 
rating, pursuant to 38 C.F.R. § 4.29, was assigned for the 
service-connected bilateral eye disability effective from 
July 20, 1991, with a 30 percent rating assigned thereafter, 
effective from September 1, 1991.  The 30 percent rating for 
the veteran's bilateral eye disability was increased to 70 
percent effective from December 13, 1993, by rating action in 
December 1994.

June 1991 military ophthalmology clinic notes reveal the 
veteran had a history of high myopia of both eyes, chronic 
uveitis of both eyes, glaucoma cataracts, and that he was 
status post retinal detachment.  The veteran felt that his 
visual acuity was 
decreasing in both eyes.  Uncorrected vision was 20/80 in the 
right eye and 20/50 in the left eye.  The assessment was 
increased ocular pressure in both eyes and decreased visual 
acuity secondary to cataracts and glaucoma.

A September 1991 letter from the veteran's Army 
ophthalmologist indicates that in July 1991 the veteran had 
functional vision of 20/100 in the right eye and 20/30 in the 
left eye.  The examiner thought that the veteran's reduced 
vision was secondary to cataracts in both eyes.  The 
veteran's eyes also demonstrated extensive posterior and 
peripheral anterior synechia with secondary glaucoma.  Both 
optic nerves and visual field demonstrated damage from 
glaucoma.  The examiner noted that due to the veteran's 
difficulty with reading and distance vision, as well as depth 
perception, the veteran underwent cataract extraction and 
filtering operation of the right eye in July 1991.  

A September 1991 Army medical facility record indicates that 
the veteran had uncorrected vision of 20/400 on the right and 
20/50 on the left.  Pin hole (corrected) vision was unchanged 
on the right and 20/30 on the left.

VA orthopedic examination in March 1992 revealed the veteran 
to be status post L5-S1 laminectomy, with evidence of 
residual neuropathy of the right lower extremity.  The 
veteran was noted to have chronic back pain and obvious 
discomfort with minimal movement.

The veteran underwent VA vocational rehabilitation counseling 
in April 1992.  The veteran was noted to have impaired 
ability to read with his vision.  The veteran was given the 
Otis-Lennon School Abilities Test by having the tester read 
the questions.  

The counselor noted that given the veteran's readily apparent 
vision problems and his problems with his back he would face 
certain employer prejudice.  He noted that it would be likely 
that the veteran would have difficulty finding suitable 
employment even with appropriate training.  The veteran 
stated that he could only wear corrective lenses three hours 
a day.  He expected that his tolerance for the contacts would 
increase over time.  The counselor noted that the veteran was 
effectively legally blind for a majority of the day.  Even 
with contacts the veteran required a magnifying glass in 
order to read, with some difficulty and slowness.  The 
counselor noted that the veteran seemed to be quite impaired 
visually and advised the veteran to request a review of his 
disability rating.  The veteran reported dull back pain all 
the time.  He was limited in staying in one position for 
longer than an hour and could not lift over ten pounds.  

On vocational evaluation in April 1992, the veteran reported 
that he had gone to a Job Club in January 1992 but had been 
told that they could not help him because he was 
"unemployable."  The veteran reported that his last eye 
surgery was in July 1991.  He stated that his uncorrected 
vision was 20/400 on the right and 20/700 on the left.  With 
contacts he had 20/40 vision on the right and 20/50 on the 
left but he could only wear the contacts three hours daily.  
The veteran stated that he had no night vision.  The 
counselor noted that the veteran did not appear to have the 
skills for any employment given his seeing and back 
limitations.  The examiner further stated that the veteran's 
disability had precluded the veteran's ability to prepare 
for, obtain, and maintain appropriate employment. 

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Prior to December 13, 1993 the 
veteran had a 40 percent evaluation in effect for his back 
disorder and a 30 percent evaluation for his bilateral eye 
disorder.  He also had several other noncompensable service-
connected disabilities.  Consequently, he did not meet the 
percentage requirements for a total disability rating prior 
to December 13, 1993.  Nevertheless, a total service-
connected disability rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

Given the veteran's medical history, occupational background 
as a mechanic, and 2 years of college education, the Board 
finds that the evidence does show that the veteran has been 
unable to secure and maintain a substantially gainful 
occupation since April 1, 1991, the day after his discharge 
from service.  The record reveals that in July 1991, within 
three months of discharge from service, the veteran required 
eye surgery.  Following the surgery the veteran could only 
read with great difficulty and only for about three hours a 
day, the maximum amount of time which he could wear his 
contact lenses.  In April 1992 a VA vocational rehabilitation 
counselor stated that the veteran's service-connected 
disabilities precluded the veteran's ability to prepare for, 
obtain or maintain appropriate employment.  The Board is of 
the opinion that the medical evidence of record clearly shows 
that the veteran has been unemployable since his July 20, 
1991 eye surgery.  With regard to the time period from the 
day after his discharge from service until his July 1991 eye 
surgery, the Board notes that the service medical records 
within two months of the veteran's discharge from service 
reveal that the veteran experienced significant back pain and 
right leg pain and paresthesia.  These records also reveal 
that the veteran had difficulty reading and that he could not 
drive except during daylight.  The Board finds that upon 
discharge from service the veteran had a significant back 
disability precluding manual labor and inhibiting sedentary 
labor.  At that time the veteran also had difficulty reading, 
further inhibiting his ability to perform sedentary labor.  
Finally the Board notes that there is also evidence of record 
that the veteran was found to be unemployable by the Social 
Security Administration from the day after discharge from 
service.  Resolving all doubt in favor of the veteran, the 
Board finds that the veteran is entitled to an earlier 
effective date of April 1, 1991 for the award of a total 
disability rating based on individual unemployability due to 
service-connected disability.


ORDER

Entitlement to an earlier effective date of April 1, 1991 for 
a total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the provisions governing the payment of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).



